DETAILED ACTION
Status of Claims
Claims 1-2, 7, 10-11, and 20 are currently amended.
Claims 15-17 have been canceled.
Claims 1-14 and 18-23 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 USC 112
Applicant’s arguments and amendments, filed 11/22/2021, with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112 rejections of 08/20/2021 has been withdrawn. 

35 USC 101
Applicant's arguments filed 11/22/2021 with respect to the 35 USC 101 rejection have been fully considered but they are not persuasive. Applicant argues that the contact of the recommended user does not need to initiate or be involved in process and that recommendation is automatically generated and therefore the claim amounts to significantly more than any alleged abstract idea by improving efficiency of recommendations and saving internet resources. Examiner respectfully disagrees. There is nothing in the claim that specifically states that nothing is done by the recommended user in order to give the recommendation and/or how this is actually accomplished between the receiver and terminal of the recommended user. The claim recites that a receiver receives the identifier from a terminal of the recommended user. A recommended user may be providing/selecting the contact/information they wish to see from their terminal to the receiver. The processor than acquires a user identifier and shopping information, and then a transmitter transmits the shopping information to the terminal of the recommended user. These additional elements (e.g., information recommendation platform, receiver, terminal, processor, and transmitter) are merely implementing the abstract idea on a computer. They are adding insignificant extra-solution activity to the judicial exception and generally link the use of the judicial exception to a particular technological environment. 
The additional elements merely work to receive/transmit information and lookup/withdraw information. These computer functions are well-understood, routine, and conventional activities and do no more than require generic computer components to perform generic computer functions. See MPEP 2106.05(d)(II) (Courts have recognized “receiving or transmitting data over a network and storing and retrieving information in memory to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner, as they are here). The Specification makes clear that the recited physical components merely provide a generic environment in which to carry out the abstract idea of providing recommendations. See Specification: paragraph [0132] disclosing computer program instructions may be provided to processor of general-purpose computer, dedicated computer, an embedded processing device or any other programmable data processing device. The platform, receiver, processor, and transmitter are described simply in terms of providing generic computer functions such as receiving, extracting, and transmitting data. Therefore, the focus of the claims is not on an improved recommendation efficiency while saving internet resources. Rather, the invention sought is to provide recommendations to a user. The focus of the claims is not on an improvement in computers as tools, but on certain independently abstract ideas that use computer tools. See Electric Power Group, LLC. v. Alstom S.A. (Fed. Cir. 2016). Applicant has not invented a new way of providing/determining recommendations; rather, the recited invention employs additional elements recited in a merely generic manner and functioning in well-understood, routine, and conventional manners to receive, acquire, and transmit information only defined by the information contained therein. For at least these reasons, Examiner maintains the 35 USC 101 rejection.

35 USC 102 and 35 USC 103
Applicant's arguments filed 11/22/2021 with respect to the 35 USC 102 and 35 USC 103 rejections have been fully considered but they are not persuasive. Applicant argues that the information recommendation platform does not know the user’s contacts and that there is no need for the contact of the recommended user to initiate the recommendation and that the recommendation can be automatically implemented by the terminal and the platform. However, as the claims are currently written, there is nothing to suggest that the contact or the recommended user have no involvement at any point in the recommendation process and/or that the recommendation is retrieved automatically in some other way completely independent of any action by the user or contact. Applicant further argues that the information recommendation does not know the relationship between users and that the contact of the user is outside the information of the recommendation platform. Again, this is not what is actually written in the claims. There is no specificity as to what form the “contact” must be in (e.g., on or off information recommendation platform/social network). Examiner suggests amending the claim limitations to better define what Applicant’s true invention is. Kassaei does receive a communication identifier of a contact of a recommended user form a terminal of the recommended user in that upon login by a recommended user, they have various options to filter what information they receive from various other users and/or choose to “follow” certain people in order to receive recommendations from these people. See Kassaei: paragraph [0030], [0038]-[0039]. Again, there is nothing in the claims to suggest that a recommended user can have no part in the receiver receiving this information from their terminal. The recommendation database in Kassaei allows for both a contact and recommended user to provide and receive recommendations from one another based on certain preferences, filters, and “follows”. The processor is therefore acquiring this information/identifier in order to transmit that information to a recommended user. It is unclear how the recommendation is made “through the friend” vs. “through the user”. Examiner suggests amending these claim limitations to further define what Applicant is arguing in the arguments in order to overcome the Kassaei reference. For at least these reasons, Examiner maintains the previous 35 SUC 102 and 35 USC 103 rejections.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 and 18-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Representative Claim 7 recites as a whole a method of organizing human activity because the claim recites a device that allows for acquiring a communication identifier of a contact from a terminal of a recommended user, transmitting the communication identifier, receiving shopping information of the contact wherein the shopping information is acquired is a user identifier of the contact corresponding to the communication identifier, and outputting the shopping information to the terminal of the recommended user. This a method of organizing human activity – specifically, a method for commercial interactions such as marketing or sales activities between people. The mere nominal recitation of a generic recommendation device in a terminal, processor, transmitter, information recommendation platform, receiver, and output interface does not take the claim out of the methods of organizing human interactions grouping. The steps of acquiring, transmitting, receiving, and outputting are recited at a high level of generality (i.e., as a general means of receiving and transmitting data) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Each of the limitations is no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. Thus, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of receiving and sending shopping information from different users in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing information recommendation process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claim as a whole merely describes how to generally “apply” the concept of receiving and sending shopping information from different users in a computer environment. The background does not provide any indication that the additional elements are anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere receiving or transmitting of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
The analysis above applies to all statutory categories of invention.  Although literally invoking a device, method, and crm, independent claims 1, 10, 18, and 19 remain only broadly and generally defined, with the claimed functionality paralleling that of device claim 7. As such, claims 1, 10, 18, and 19 are rejected for at least similar rationale as discussed above.
Dependent claims 2-6, 8-9, 11-14, and 20-23 do not add “significantly more” to the abstract idea. For example, claims 2-6, 8-9, 11-14, and 20-23 merely recite more complexities descriptive of the abstract idea in further definition of the information received and transmitted. Such complexities do not provide additional elements in addition to the abstract ideas themselves. Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B of the Mayo framework at least similar rationale as discussed above regarding claim 7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6-11, 14, 18-20, and 23 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kassaie et al. (US 2014/0164173).
Regarding Claims 1, 7, 10, 18, and 19, Kassaie discloses (See Representative Claim 7) An information recommendation device in a terminal, comprising:  (See at least paragraph [0020], [0027], [0063]-[0068])
a processor configured to acquire a communication identifier of a contact of a user of the terminal, the user being a recommended user; (See at least paragraph [0020] disclosing authenticating a user via a username and password – includes social networks such as Facebook, [0021], [0025], [0027] disclosing processor [0028], [0030], [0032], [0042] disclosing initiating login via social shopping environment and redirected to social shopping server, [0064])
a transmitter configured to transmit the communication identifier on the contact to an information recommendation platform; (See at least paragraph [0020] disclosing authenticates user via username and password and provides authenticated login tokens to the social shopping server, [0021], [0022], [0023], [0025] upon login access record of user information, [0027] disclosing recommendation modules of server, [0028], [0030], [0032] disclosing providing an interface to authenticate the user to the identity provider where social shopping interface module may communicate with identity module, [0042] disclosing redirect login request)
 a receiver configured to receive shopping information of the contact from the information recommendation platform, wherein the shopping information of the contact is acquired via a user identifier of the contact corresponding to the communication identifier; and (See at least paragraph [0022]-[0023] disclosing specifically identifying the individual with identifier based on authenticated login information, [0025], [0028], [0029], [0030]-[0031] disclosing acquiring recommended shopping information using recommendation retrieval module by communicating with ecommerce server, [0042] disclosing identity provider prompts user the further login information with username and password and validates login, [0043] disclosing retrieving recommendations, [0047], [0056] disclosing user making recommendations, Fig. 7 disclosing recommendation database for acquiring user identifiers and shopping information)
 an output interface configured to output the shopping information of the contact to the recommended user to recommend one or more items. (See at least paragraph [0030]-[0031] disclosing sending recommendation information to a recipient/certain friend, [0060] disclosing recommendations receive and sent – e.g., recommendations are shopping information).

Regarding Claims 2, 11, and 20, Kassaie discloses claims 1, 10, and 18. Additionally, Kassaie discloses wherein the receiver is further configured to receive the communication identifier of the contact of the recommended user acquired by the terminal from a communication application. (See at least paragraph [0020] disclosing authenticates user via username and password and provides authenticated login tokens to the social shopping server – this is for certain accounts on social networks such as Facebook, [0021] social shopping widget is an application, [0022], [0023], [0025] upon login access record of user information, [0027] disclosing recommendation modules of server, [0028], [0030], [0032] disclosing providing an interface to authenticate the user to the identity provider where social shopping interface module may communicate with identity module, [0037] [0042] disclosing redirect login request- initiating login via social shopping environment and redirected to social shopping server, [0064]).

Regarding Claim 4, Kassaie discloses claim 1. Additionally, Kassaie discloses wherein the shopping information comprises one or more of purchased item information, rating information, collection information, or browsing information (See at least paragraph [0038], [0040] disclosing second user may  be identified using his respective expert rating and subsequent recommendations may include such rating, [0055]).

Regarding Claims 6, 14, and 23, Kassaie discloses claims 1, 10, and 18. Additionally, Kassaie discloses wherein the processor is further configured to acquire shopping information of the recommended user; the transmitter is further configured to transmit the shopping information of the recommended user to the contact (See at least paragraph [0023] disclosing personal message sent along with recommendation information/item information, [0030]-[0031] disclosing sending AND receiving recommendation information to a recipient/certain friend, [0060] disclosing recommendations received and sent – e.g., recommendations are shopping information – The system generally discloses a system where users can both choose to send and receive recommendations from their “friends”).

Regarding Claim 8, Kassaie discloses claim 7. Additionally, Kassaie discloses wherein the output interface is further configured to output the shopping information of the contact and the communication identifier of the contact to the recommended user; the processor is further configured to, in response to an operation that the recommended user initiates communication to the contact, send the communication identifier of the contact to a communication application, so that the recommended user contacts with the contact through the communication application (See at least paragraph [0023] disclosing personal message sent along with recommendation information/item information, [0030]-[0031] disclosing sending AND receiving recommendation information to a recipient/certain friend, [0060] disclosing recommendations received and sent – e.g., recommendations are shopping information – The system generally discloses a system where users can both choose to send and receive recommendations from their “friends”, Fig. 1, 4, 5).

Regarding Claim 9, Kassaie discloses claim 7. Additionally, Kassaie discloses wherein the output interface is further configured to display the shopping information of the contact and other recommendation information in different manners. (See at least paragraph [0032] disclosing displaying recommendations made to the user by friends of the user which includes display of a portion of recommendations recited, recommendations sent, and listings of items for sale).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 12-13, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kassaei et al. (US 2014/0164173) in view of Davar et al. (US 2013/0254215).
Regarding Claims 3, 12, and 21, Kassaei discloses all of the limitations of claims 1, 10, and 18. However, Kassaie does not expressly provide for wherein the transmitter is further configured to transmit at least one of the following information to the recommended user: purchased item information with a rating higher than a preset level in the shopping information of the contact; or public shopping information of the contact.
Davar discloses a system for supplementing a user’s web browsing with recommendations from relevant associations of the user (e.g., friends). Davar further discloses wherein the transmitter is further configured to transmit at least one of the following information to the recommended user: purchased item information with a rating higher than a preset level in the shopping information of the contact; or public shopping information of the contact (Davar: see at least paragraph [0093]-[0109] disclosing displaying friends reviews about particular cite/product/service and what was recently bought/used as part of review that is done on an opt-in basis to respect the friends’ privacy (e.g., only public information), [0153] disclosing public and private profiles, [0188]-[0189]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kassaei with the public vs. private information, as taught by Davar, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including displaying/providing helpful information with respect to shopping by a commonly associated individual based on that individuals specific preferences towards private/public information by an opt-in basis with respect to the individuals privacy. See at least paragraph [0005], [0095].

Regarding Claims 5, 13, and 22, Kassaei discloses all of the limitations of claims 1, 10, and 18. However, Kassaie does not expressly provide for wherein the processor is further configured to set the shopping information of the contact public or private according to a request of the contact.
Davar discloses a system for supplementing a user’s web browsing with recommendations from relevant associations of the user (e.g., friends). Davar further discloses wherein the processor is further configured to set the shopping information of the contact public or private according to a request of the contact (Davar: see at least paragraph [0093]-[0109] disclosing displaying friends reviews about particular cite/product/service and what was recently bought/used as part of review that is done on an opt-in basis to respect the friends’ privacy (e.g., only public information), [0153] disclosing public and private profiles, [0188]-[0189]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kassaei with the public vs. private information, as taught by Davar, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including displaying/providing helpful information with respect to shopping by a commonly associated individual based on that individuals specific preferences towards private/public information by an opt-in basis with respect to the individuals privacy. See at least paragraph [0005], [0095].

Conclusion
The references cited in the form PTO-892 were not applied under relevant section §103 in the above Office Action, however, they are considered relevant to both claimed and unclaimed features of the instant invention. Applicant is herein advised to review the cited prior art references prior to responding to the instant Office Action in order to expedite prosecution of the instant application. For example:
“Personalized recommender system based on friendship strength in social network services” (Young-Duk Seo, Young-Gab Kim, Euijong Lee, Doo-Kwon Baik, Personalized recommender system based on friendship strength in social network services”, March 2017, Expert Systems with Applications, Volume 69, pp. 135-148.) disclosing basing recommendations to users based on perceived friendship strength in social network services using real-time data.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625